DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 12/30/2021 has been acknowledged and entered. Claim 7 has been cancelled. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/30/2021, with respect to claims 1, 17 and 26 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 9, the limitation “wherein the fully depleted porous layer comprises a plurality of sublayers stacked vertically, wherein a porosity of the plurality of sublayers is graded with a sublayer with a low porosity at a surface of the fully depleted 
Regarding Claim 10, the limitation “wherein the fully depleted porous layer comprises a plurality of sublayers stacked vertically, wherein a porosity of the plurality of sublayers is graded with a sublayer with a high porosity at a surface of the fully depleted porous layer, and a sublayer with a low porosity at an interface of the fully depleted porous layer and the starting material layer” is unclear with respect to independent claim 1. In particular, claim 1, from which this claim depends, sets forth first and second regions already having different porosities horizontally so it is unclear how the sublayers 
Regarding Claims 11-14, the limitation “wherein the fully depleted porous layer comprise periodically alternating sublayers of the first porosity and the second porosity” is unclear with respect to claim 1. In particular, it is unclear if the first porosity and second porosity of dependent claim 11 is the same first porosity and second porosity as set forth in the independent claim. Specifically, if the porosity is the same and the alternating layers are formed in both the first and second regions or only in one of the first and second regions which are horizontally adjacent, it is unclear how the first and second porosities can be different in both the first and second regions if the alternating sublayers are formed vertically as described by the specification. Furthermore, if these alternating sublayers are intended to be interpreted as being formed horizontally, it would be unclear how that would not contradict the limitations as set forth in the 

Allowable Subject Matter
Claims 1-6 and 8-29 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. Specifically, these claims would be allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1 and 17 including “a fully depleted porous layer over the starting material, … wherein the fully depleted porous layer comprises a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in a horizontal direction" and the limitations of base claim 26 including “forming a fully depleted porous layer from a starting material, … wherein the fully depleted porous layer comprises a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in a horizontal direction”. In particular, the prior art of record falls short with regards to teaching a fully depleted porous layer formed from a starting material specifically having a band gap greater than a band gap of the starting material and two regions formed 
	
Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Sarafis et al. (Porous Si as a Substrate for the Monolithic Integration on RF and Millimeter-Wave Passive Devices (transmission lines, inductors, filters and antennas): Current state-of-art and perspectives, Applied Physics Reviews 4, 031102 (2017)) teaches a layered structure comprising: a starting material layer; and a porous layer over the starting material layer, wherein the porous layer is elementally identical to the starting material but is silent with regards to teaching that the porous layer is specifically a fully depleted porous layer. Furthermore, Sarafis fails to specifically teach the porous layer comprising a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in the horizontal direction. 
(ii) Wallner (Porous silicon technology for integrated microsystems), PhD dissertation, Electrical and Computer Engineering Department, MTU, Houghton, MI, (2006)), Gautier et al. (Porous silicon for electrical isolation in radio frequency devices: A review, Applied Physics Reviews 1, 011101 (2014)) and Lehmann et al. (The Physics of Macropore Formation in Low-Doped p-Type Silicon, Journal of The Electrochemical Society, 146 (8) 2968-2975 (1999)) all teach specifics of similarly formed layer structures comprising a starting material layer and a fully depleted porous Wallner teaches a fully depleted porous layer over a starting material and describes formation details and properties of said layer in detail, Gautier teaches a fully depleted porous layer over a starting material, wherein a first band gap of the fully depleted porous layer is greater than a second band gap of the starting material, and Lehmann teaches a fully depleted porous layer over a starting material and describes formation details and properties of said layer in detail. Specifically, all three references above touch on how the formation method and starting material properties can be altered to arrive at a fully depleted porous layer having a band gap that is greater. However, all three reference fail to specifically teach a fully depleted porous layer comprising a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in the horizontal direction.
(iii) Swanson et al. (U.S. Patent No. 6,376,859) teaches a starting material layer  and a porous layer over the starting material layer wherein the porous layer comprises a first porosity in a first region and second porosity in a second regions but fails to specifically teach wherein the first and second regions are adjacent to each other in a horizontal direction. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 12, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894